UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1*)1 DIGIRAD CORPORATION (Name of Issuer) Common Stock, $0.0001 Par Value (Title of Class of Securities) 253827109 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: TRule 13d-1(b) £Rule 13d-1(c) £Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1This filing is an amendment to the February 14, 2008 filing which was filed as "digirad13g.html." -1- 1. Names of Reporting Persons. WENTWORTH, HAUSER & VIOLICH, INC. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)£ 3. SEC Use Only 4. Citizenship or Place of Organization UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 1,000,200 6. Shared Voting Power 0 7. Sole Dispositive Power 1,000,200 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,000,200 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 5.3% 12. Type of Reporting Person (See Instructions) IA -2- Item 1(a). Name of Issuer: DIGIRAD CORPORATION Item 1(b). Address of Issuer’s Principal Executive Office: 13950 Stowe Drive Poway, CA92064 Item 2(a). Name of Person Filing: Wentworth, Hauser & Violich, Inc. (“Wentworth”) Item 2(b). Address of Principal Business Office or, if none, Residence: 353 Sacramento Street, Suite 600 San Francisco, CA94111 Item 2(c). Citizenship: Reference is made to Item 4 of Page 2 of this Schedule 13G (this “Schedule”), which Items are incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock, $0.0001 par value Item 2(e). CUSIP Number: 253827109 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: £ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). £ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). £ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). £ (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). T (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); -3- £ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); £ (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); £ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); £ (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); £ (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership: Reference is hereby made to Items 5-9 and 11 of page 2 of this Schedule, which Items are incorporated by reference herein. Under the definition of “beneficial ownership” in Rule 13d-3 under the Securities Exchange Act of 1934, it is also possible that the individual directors, executive officers, and/or shareholders of Wentworth might be deemed the “beneficial owners” of some or all of the securities to which this Schedule relates in that they might be deemed to share the power to direct the voting or disposition of such securities.Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that any of such individuals is, for any purpose, the beneficial owner of any of the securities to which this Schedule relates, and such beneficial ownership is expressly disclaimed. The calculation of percentage of beneficial ownership in item 11 of page 2 was derived from the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on October 25, 2007, in which the Issuer stated that the number of shares of its Common Stock, $0.0001 par value per share, outstanding as of October 9, 2007 was 18,861,398. Item 5. Ownership of Five Percent or Less of a Class: N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person: N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: N/A -4- Item 8. Identification and Classification of Members of the Group: N/A Item 9. Notice of Dissolution of Group: N/A Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 20, 2008 WENTWORTH, HAUSER & VIOLICH, INC. By:/s/ Bradford Hall Bradford Hall, Chief Compliance Officer -5-
